 In the Matter of S. KARPEN & BROS.,' A CORPORATIONand!UNITED FUR-NITUREWORKERS OF AMERICA, LOCAL 18-B, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONS, AND FURNITURE, WOOD-WORKERS & FINISHERS UNION, LOCAL 18-B OF THE UPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCaseNo. R-184..Decided June 7, 19410FurnitureManufacturing Industry-Investigation ofRepresentatives:con-troversy concerning representation of employees:rival organizations;employerrefuses to recognize either union until question of majority is decided ; em-ployer'sstatement of policy is no barto-UnitAppropriate for CollectiveBargaining:by stipulation among parties determination of will depend onresult of separate elections in the following groups:(1) among employees inthe transportation seating division,includingthe welding,themachine shop,grinding and polishing,tooland die,research and experiment,inspection,tackless assembly,final assembly and finishing,but excluding supervisory andclerical employees;and (2)among employees of the woodworking department,including the mill room,the trim room or glue room,the cabinet,the carving,the lumber yard,and the finishing room, and the maintenance men, including-firemen, engineers, and general maintenance men, and the spring manufacturingunit, but excluding supervisory and clericalemployees-Elections OrderedMr. Stephen M. Reynold,for the Board.Wolf c• Love, by Mr. Stephen Love,of Chicago, Ill., for theCompany.Meyers & Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Mrs. Augusta Spaulding,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn March 4, 1940, United Furniture Workers of America, Local18-B, affiliated with the Congress of Industrial Organizations,'1 The name ofthe petitioner was amendedat the hearing.The petitionwas filed underthe name ofFurniture &Bedding Workers,Local 18-B of the UnitedFurniture Workers ofAmerica, C. I. O.24 N. L. R. B., No. 42474 S.KARPEN & BROS.475,herein called the United, filed with the Regional Director for theThirteenthRegion (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of S. Karpen & Bros., Chicago, Illinois, hereincalled the Company, and requesting an investigation and certifica-tion of representatives, pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April27,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On May 6, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United,and Furniture, Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union 'of North America, affiliated withthe American Federation of Labor, herein called the Upholsterers, alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was held onn May 20 and 21, 1940,at Chicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.At the commencement of the hearingthe Company moved to dismiss the petition on the ground that theCompany had not refused to bargain collectively and that a valid andbinding collective bargaining agreement was in existence.The TrialExaminer did not rule upon this motion. The motion is hereby denied,since we find in Section III below that no collective agreement exists.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions, on objections to the admission of evidence, and onthe form of questions.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company, S. Karpen & Bros., is an Illinois corporation engagedin the manufacture of upholstered furniture, mattresses, and trans-portation seating at Chicago, Illinois.The Company also operates a 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant at Huntington Park, California, and maintains offices and show-rooms at Chicago, Illinois, at San Francisco and Los Angeles, Cali-fornia, and at New York City. Its plant at Chicago, Illinois, is theonly one concerned in this proceeding.From March 1, 1939, to March 1, 1940, the Company purchased rawmaterials for use at its Chicago plant consisting of burlap, cartons,down, glue, hair, lacquer, linters, muslin, sisal, screws, tacks, tape,thread, twine, webbing, spring wire, lumber, panels, moss, covers,leather, and ticking to the approximate value of $1,430,000, about$566,500 of which represents purchases and shipments to the plantfrom points outside Illinois.During the same period sales of theCompany's finished products manufactured at this plant amounted to$2,802,931.87, of which $2,398,541.70 represents sales and shipments topoints outside Illinois.II.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local 18-B, is a labor organ-ization affiliated with the Congress of Industrial Organizations. Itadmits to membership production and maintenance employees of theCompany.Furniture,Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America, is a labor. or-ganization affiliated with the American Federation of Labor. Itadmits to membership production and maintenance employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONIn the past the Company had had some dealings with the Up-holsterers, including a statement of policy, but had not entered intoany collective agreement with it.During February 1940 a repre-sentative of the United called on the Company and requested recog-nition of the United as sole bargaining agent of its production andmaintenance employees.The Company refused to recognize theUnited or the Upholsterers until it had been determined which unionrepresented a majority of employees concerned.We find that a question has arisen concerning representation of em-ployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection. with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial S.KARPEN & BROS.477relation to trade, traffic, and - commerce among the several States, andtends to lead to. labor disputes burdening and obstructing commerceand the free flow of commerce.V. DETERMINATION OF REPRESENTATIVES AND THEAPPROPRIATE UNITThe parties stipulated, and we find, that the unit or units appropri-ate for the purposes of collective bargaining will depend upon theresults of two separate elections, which we shall direct, to be con-ducted among the Company's employees in the following groups: (1)Among employees in the transportation seating division, includingthe welding, the machine shop, grinding and polishing, tool and die,research and experiment, inspection, tackless assembly, final assemblyand finishing, but excluding supervisory and clerical employees; and(2) among employees of the woodworking department, including themill room, the trim room or glue room, the cabinet, the carving, thelumber yard, and the finishing room, and the maintenance men, includ-ing firemen, engineers, and general maintenance men, and the springmanufacturing unit, but excluding supervisory and clerical employees.If one of the unions receives the votes of a majority of the employeesin either group but not in the other group, we will find that the em-ployees in such group constitute an appropriate bargaining unit andwill certify such union as the exclusive representative thereof. In theevent that the same union receives the votes of a majority of the em-ployees in both groups, we will find that both groups together consti-tute a single appropriate unit and will certify such union as theexclusive representative thereof.Those eligible to vote in the elections shall be the employees in thetwo groups described above who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding employees who havesince quit or been discharged for cause.The United shall be designatedon the ballot as Local 18-B, C. I. 0., and the Upholsterers as Local18-B, A. F. of L.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAW.A question affecting commerce has arisen concerning the representa-tion of employees of S. Karpen & Bros., Chicago, Illinois, at its Chi-cago, Illinois, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith S. Karpen & Bros., Chicago, Illinois, elections by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Elections, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulationsemong those employees of S. Karpen & Bros. at its Chicago, Illinois,plant,who fall within the groups described below and who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off, but excludingemployees who have since quit or been discharged for cause :1.All employees in the transportation seating division, includingthe welding, the machine shop, grinding and polishing, tool and die,research and experiment, inspection, tackless assembly, final assemblyand finishing, excluding supervisory and clerical employees, to deter-mine whether they desire to be represented by United FurnitureWorkers of America, Local 18-B, affiliated with the Congress ofIndustrial Organizations, or by Furniture, Woodworkers & FinishersUnion, Local 18-B of the Upholsterers International Union of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither; and2.All employees of the woodworking department, including themill room, the trim room or glue room, the cabinet, the carving, thelumber yard, and the finishing room, and the maintenance men, in-cluding firemen, engineers, and general maintenance men, and thespring manufacturing unit, excluding supervisory and clerical em-ployees, to determine whether they desire to be represented by UnitedFurnitureWorkers of America, Local 18-B, affiliated with'the Con-gress of Industrial Organizations, or by Furniture,Woodworkers& Finishers Union, Local 18-B of the Upholsterers InternationalUnion of North America, affiliated-with the American Federation ofLabor, for the purposes of collective bargaining, or by neither. S.KARPEN & BROS.479[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSJune 26, 1940On June 7, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in this pro-ceeding.The Direction of Elections provided that elections by secretballot be conductedas early aspossible but not later than thirty (30)days from the date of the Direction among those employees of S.Karpen & Bros. at its Chicago, Illinois, plant who fall within thegroups described below and who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation and employees who .were then or have sincebeen temporarily laid off, but excluding employees who have sincequit or been discharged for cause :1.All employees in the transportation seating division, includingthe welding, the machine shop, grinding and polishing, tool and die,research and experiment, inspection, tackless assembly, final assemblyand finishing, excluding supervisory and clerical employees, to de-termine whether they desire to be represented by United FurnitureWorkers of America, Local 18-B, affiliated with the Congress of In-dustrial Organizations, or by Furniture, Woodworkers & FinishersUnion, Local 18-B of the Upholsters International Union of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither; and2.All employees of the woodworking department, including themill room, the trim room or glue room, the cabinet, the carving, thelumber yard, and the finishing room, and the maintenance men, in-cluding firemen, engineers, and general maintenance men, and thespring manufacturing unit, excluding supervisory and clerical em-ployees, to determine whether they desire to be represented by UnitedFurnitureWorkers of America, Local 18-B, affiliated with the Con-gress of Industrial Organizations, or by Furniture, Woodworkers &Finishers Union, Local 18-B of the Upholsterers International Unionof North America, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.On June 18, 1940, counsel for S. Karpen & Bros., United FurnitureWorkers of America, Local 18-B, affiliated with the Congress of In-dustrial Organizations, Furniture,Woodworkers & Finishers Union,Local 18-B of the Upholsterers International Union of North America,affiliated with the American Federation of Labor, and TransportationSeatWorkers, Local Union No. 312 of Upholsterers International 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion of North America, affiliated with the American Federation ofLabor, stipulated-and agreed:1.That on or about June 14, 1940, Transportation Seat Work-ers, Local Union No. 312'of the Upholsterers International Unionof North America, affiliated with the American Federation ofLabor,was organizedamong the employees of S. Karpen & Bros.in the following described unit found by the Board to be ap-propriate :All employees in the transportation seating division, in-cluding the welding, the machine shop, grinding and polish-ing, tool and die, research and experiment, inspection, tack-less assembly, final assembly, and finishing, but excludingsupervisory and clerical employees.118 employees in the said unit signed a petition withdrawingfrom membership in Furniture Woodworkers & Finishers Union,Local 18-B of the Upholsterers International Union of NorthAmerica, and designating Transportation Seat Workers, LocalUnion No. 312 of the Upholsterers International Union of NorthAmerica, as their representative for purposes of collective bar-gaining.The said '118 employees constitute a substantial per-centage of all the employees in the said-unit.Furniture,Wood-workers & Finishers ,Union, Local 18-B of the Upholsterers Inter-national Union of North America, ask leave to withdrawits namefrom the ballot in the election covering said unit.2. It is further stipulated and agreed that the National LaborRelations Board may amend its Direction of Elections in thiscaseissued on June 7, 1940, by striking from the paragraph num-bered 1 thereof the words "Furniture Woodworkers & FinishersUnion, Local 18-B of the Upholsterers International Union ofNorth America, affiliated with the American Federation of Labor"and substituting therefor the words "Transportation Seat Work-ers, Local Union No. 312 of the Upholsterers International Unionof North America, affiliated with the American Federation ofLabor."The Board hereby orders that the stipulation be, and it hereby is,incorporatedand made partof the record in the case.In accordancewith the above stipulation the Board hereby amendsparagraph numbered 1 of its Directionof Elections to read asfollows :All employees in the transportation seating division, including thewelding, the machine shop, grinding and polishing, tool and die, re-search andexperiment,inspection,tackless assembly,.finalassemblyand finishing,excludingsupervisoryand clericalemployees to de- S.KARPEN & BROS.481termine whether they desire to be represented by UnitedFurnitureWorkers of America, Local 18-B, affiliated with the Congress ofIndustrial Organizations, or by TransportationSeatWorkers, LocalUnion No. 312 of the Upholsterers International Union of NorthAmerica, affiliated with the American Federation of Labor, or byneither.24 N. L.R. B., No. 42a.